Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

Registration Rights Agreement (this “Agreement”) dated as of July 1, 2006,
between Metro One Telecommunications, Inc., an Oregon corporation (the
“Company”), and Jingle Networks, Inc., a Delaware corporation (“Holder” or
“JNI”).

RECITALS

WHEREAS, pursuant to that certain Telecom Information Services Agreement dated
as of July 1, 2006, by and between the Company and Holder (the “Services
Agreement”), Holder has been issued certain warrants to purchase shares of
Common Stock of the Company;


WHEREAS, THE WARRANTS ISSUED TO HOLDER PURSUANT TO THE SERVICES AGREEMENT ARE IN
TWO TRANCHES EACH OF WHICH IS EXERCISABLE UPON SATISFACTION OF CERTAIN
CONDITIONS THEREIN SPECIFIED, WITH THE FIRST TRANCHE FOR UP TO 623,250 SHARES OF
THE COMPANY’S COMMON STOCK (THE “FIRST TRANCHE”) AND THE SECOND TRANCHE FOR UP
TO 870,075 SHARES OF THE COMPANY’S COMMON STOCK (THE “SECOND TRANCHE”) (THE
FIRST TRANCHE AND THE SECOND TRANCHE BEING COLLECTIVELY REFERRED TO HEREIN AS
THE “WARRANTS” AND THE SHARE AMOUNTS STATED IN THIS AGREEMENT REFLECT A 1-FOR-4
REVERSE STOCK SPLIT EFFECTED BY THE COMPANY ON JULY 6, 2006);

WHEREAS, in connection with Services Agreement and the Warrants, the Company
agreed to provide certain rights to Holder to cause the shares purchased upon
proper exercise of the Warrants to be registered pursuant to the Securities Act;
and

WHEREAS, the parties hereto hereby desire to set forth Holder’s rights and the
Company’s obligations to cause the registration of the Registrable Securities
pursuant to the Securities Act;

NOW, THEREFORE, in consideration of the Services Agreement, the Warrants, the
mutual covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto agree as follows:


SECTION 1.               DEFINITIONS AND USAGE.

As used in this Agreement the following capitalized terms shall have the
following meanings:


1.1.      DEFINITIONS.

“Agent” shall mean the principal placement agent on an agented placement of
Registrable Securities.

“Board” shall mean the Board of Directors of the Company.

1


--------------------------------------------------------------------------------




“Business Day” shall mean any day other than (A) Saturday or Sunday or (B) any
other day in which banks in Portland, Oregon are permitted or required to be
closed.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Common Stock” shall mean (i) the common stock, no par value, of the Company,
and (ii) shares of capital stock of the Company issued by the Company in respect
of or in exchange for shares of such common stock in connection with any stock
dividend or distribution, stock split-up, recapitalization, recombination or
similar exchange by the Company generally of shares of such common stock.

“Demand Registration” shall have the meaning set forth in Section 2.1.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC which permits inclusion or incorporation of substantial
information by reference to other documents filed by the Company with the SEC.

“Form S-3 Registration” shall have the meaning set forth in Section 3.1.

“Holder” shall mean JNI and any subsequent transferee of Registrable Securities
as permitted by Section 9 and the term “Holders” shall include Holder and
transferees of Registrable Securities with respect to the rights that such
Transferees shall have acquired in accordance with Section 9, at such times as
such Persons shall own Registrable Securities.

“Initiating Holders” shall have the meaning set forth in Section 3.3.

“Person” shall mean an individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, unincorporated
syndicate, unincorporated association, trust, trustee, executor, administrator
or other legal representative, governmental authority or agency, political
subdivision, or any group of Persons acting in concert.

“Piggyback Registration” shall have the meaning set forth in Section 4.

“Register”, “registered”, and “registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering by the
Commission of effectiveness of such registration statement or document.

“Registrable Securities” shall mean, subject to Section 9 and Section 11.3: (i)
Shares owned by a Holder from the proper exercise of all or any portion of the
Warrants on the date of determination; (ii) any shares of Common Stock or other
securities issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange by the Company generally for,

2


--------------------------------------------------------------------------------




or in replacement by the Company generally of, such Shares; and (iii) any
securities issued in exchange for Shares in any subsequent merger or
reorganization of the Company; provided, however, that Registrable Securities
shall not include any securities which have theretofore been registered and sold
pursuant to the Securities Act or which have been sold to the public pursuant to
Rule 144 or any similar rule promulgated by the Commission pursuant to the
Securities Act, and, provided further, the Company shall have no obligation
under Section 2, Section 3 or Section 4 to register any Registrable Securities
of a Holder if the Company shall deliver to the Holders requesting such
registration an opinion of counsel reasonably satisfactory to such Holders and
their counsel to the effect that the proposed sale or disposition of all of the
Registrable Securities for which registration was requested does not require
registration under the Securities Act for a sale or disposition, and offers to
remove any and all legends restricting transfer from the certificates evidencing
such Registrable Securities.  For purposes of this Agreement, a Person will be
deemed to be an owner of Registrable Securities whenever such Person has the
then-existing right to acquire such Registrable Securities (by conversion,
purchase or otherwise, including acquisition pursuant to proper exercise of the
Warrants), whether or not such acquisition has actually been effected.

“Registrable Securities then outstanding” shall mean, with respect to a
specified determination date, the Registrable Securities owned by all Holders on
such date.

“Registration Expenses” shall have the meaning set forth in Section 7.1.

“S-3 Notice” shall have the meaning set forth in Section 3.1.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Holders” shall mean, with respect to a specified registration pursuant
to this Agreement, Holders whose Registrable Securities are included in such
registration.

“Shares” shall mean all shares of Common Stock issued by the Company to Holder
upon proper exercise of and pursuant to the Warrants.

“Shelf Registration” shall have the meaning set forth in Section 3.3.

“Transfer” shall mean and include the act of selling, giving, transferring,
creating a trust (voting or otherwise), conveying, assigning or otherwise
disposing of (other than pledging, hypothecating or otherwise transferring as
security) (and correlative words shall have correlative meanings); provided,
however, that any transfer or other disposition upon foreclosure or other
exercise of remedies of a secured creditor after an event of default under or
with respect to a pledge, hypothecation or other transfer as security shall
constitute a “Transfer.”

“Underwriters’ Representative” shall mean the managing underwriter, or, in the
case of a co-managed underwriting, the managing underwriter designated as the
Underwriters’ Representative by the co-managers.

3


--------------------------------------------------------------------------------




“Violation” shall have the meaning set forth in Section 8.1.

“Warrants” shall have the meaning set forth in the Recitals, above.


1.2.      USAGE.

(i)            When a reference is made in this Agreement to a Section or
Exhibit, such reference shall be to a Section or Exhibit of this Agreement
unless otherwise indicated or unless the context otherwise requires.

(ii)           The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

(iii)          Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(iv)          References to a Person are also references to its assigns and
successors in interest (by means of merger, consolidation or sale of all or
substantially all the assets of such Person or otherwise, as the case may be)
permitted by the terms of this Agreement.

(v)           References to a document are to such document as amended, waived
and otherwise modified from time to time and references to a statute or other
governmental rule are to such statute or rule as amended and otherwise modified
from time to time (and references to any provision thereof shall include
references to any successor provision).

(vi)          The definitions set forth herein are equally applicable both to
the singular and plural forms and the feminine, masculine and neuter forms of
the terms defined.

(vii)         The term “hereof” and similar terms refer to this Agreement as a
whole.

(viii)        References to Registrable Securities “owned” by a Holder shall
include Registrable Securities beneficially owned by such Person but which are
held of record in the name of a nominee, trustee, custodian, or other agent, but
shall exclude shares of Common Stock held by a Holder in a fiduciary capacity
for customers of such Person.

(ix)           The “date of” any notice or request given pursuant to this
Agreement shall be determined in accordance with Section 14.2.


SECTION 2.               DEMAND REGISTRATION.


2.1.      (I)                AT ANY TIME ON OR AFTER THE DATE THE WARRANTS SHALL
BE EXERCISABLE BY HOLDER IN ACCORDANCE WITH THEIR TERMS AND UPON SATISFACTION OF
ANY REQUIREMENTS IN THE WARRANTS OR IN THE SERVICES AGREEMENT WITH RESPECT TO
THE DISPOSITION OF THE WARRANTS OR OF SUCH SHARES, IF ONE OR MORE HOLDERS THAT
OWN AN AGGREGATE MARKET VALUE OF $2,000,000 OR MORE AT THE TIME OF THE REQUEST
OF THE REGISTRABLE SECURITIES SHALL MAKE A WRITTEN REQUEST TO THE COMPANY, THE
COMPANY SHALL CAUSE THERE TO BE FILED WITH THE COMMISSION A REGISTRATION
STATEMENT MEETING THE REQUIREMENTS OF THE SECURITIES ACT (A “DEMAND
REGISTRATION”), AND EACH HOLDER SHALL BE ENTITLED TO HAVE INCLUDED THEREIN
(SUBJECT TO SECTION 2.6) ALL OR SUCH NUMBER OF SUCH HOLDER’S REGISTRABLE
SECURITIES, AS THE

4


--------------------------------------------------------------------------------





HOLDER SHALL DESIGNATE PURSUANT TO SECTION 2.1(I) OR (III) IN WRITING.  ANY
REQUEST MADE PURSUANT TO THIS SECTION 2.1 SHALL BE ADDRESSED TO THE ATTENTION OF
THE SECRETARY OF THE COMPANY, AND SHALL SPECIFY THE NUMBER OF REGISTRABLE
SECURITIES TO BE REGISTERED, THE INTENDED METHODS OF DISPOSITION THEREOF AND
THAT THE REQUEST IS FOR A DEMAND REGISTRATION PURSUANT TO THIS SECTION 2.1(I).

(ii)           The Company shall be entitled to postpone for up to 90 days the
filing of, or any Transfer under, any registration statement otherwise required
to be prepared and filed pursuant to this Section 2.1, if the Company furnishes
to the Holders a certificate signed by the chief executive officer of the
Company stating that in the good-faith judgment of the Board of Directors of the
Company, it would be materially detrimental to the Company and its stockholders
for such registration to be effected or Transfer to be made at such time;
provided, however, that such right shall not be invoked more than once in any
twelve month period.

(iii)          Whenever the Company shall have received a demand pursuant to
Section 2.1(i) to effect the registration of any Registrable Securities, the
Company shall promptly give written notice of such proposed registration to all
other Holders.  Any such Holder may, within 20 days after receipt of such
notice, request in writing that all of such Holder’s Registrable Securities, or
any portion thereof designated by such Holder, be included in the registration.


2.2.      FOLLOWING RECEIPT OF A REQUEST FOR A DEMAND REGISTRATION THE COMPANY
SHALL:

(i)            File the registration statement with the Commission in accordance
with Section 5 hereof as promptly as practicable, and shall use its reasonable
best efforts to have the registration declared effective under the Securities
Act as soon as reasonably practicable, in each instance giving due regard to the
need to prepare current financial statements, conduct due diligence and complete
other actions that are reasonably necessary to effect a registered public
offering.

(ii)           Use the Company’s reasonable best efforts to keep the relevant
registration statement continuously effective for up to 90 days or until such
earlier date as of which all the Registrable Securities under the Demand
Registration statement shall have been disposed of in the manner described in
the registration statement.


2.3.      THE COMPANY SHALL BE OBLIGATED TO EFFECT NO MORE THAN ONE DEMAND
REGISTRATION. FOR PURPOSES OF THE PRECEDING SENTENCE, REGISTRATION SHALL NOT BE
DEEMED TO HAVE BEEN EFFECTED (I) UNLESS A REGISTRATION STATEMENT WITH RESPECT
THERETO HAS BECOME EFFECTIVE, (II) IF AFTER SUCH REGISTRATION STATEMENT HAS
BECOME EFFECTIVE, SUCH REGISTRATION OR THE RELATED OFFER, SALE OR DISTRIBUTION
OF REGISTRABLE SECURITIES THEREUNDER IS INTERFERED WITH BY ANY STOP ORDER,
INJUNCTION OR OTHER ORDER OR REQUIREMENT OF THE COMMISSION OR OTHER GOVERNMENTAL
AGENCY OR COURT FOR ANY REASON NOT ATTRIBUTABLE TO THE SELLING HOLDERS AND SUCH
INTERFERENCE IS NOT THEREAFTER ELIMINATED, OR (III) IF THE CONDITIONS TO CLOSING
SPECIFIED IN THE UNDERWRITING AGREEMENT, IF ANY, ENTERED INTO IN CONNECTION WITH
SUCH REGISTRATION ARE NOT SATISFIED OR WAIVED, OTHER THAN BY REASON OF A FAILURE
ON THE PART OF THE SELLING HOLDERS.  IF THE COMPANY SHALL HAVE COMPLIED WITH ITS
OBLIGATIONS UNDER THIS AGREEMENT, A RIGHT TO DEMAND A REGISTRATION PURSUANT TO
THIS SECTION 2 SHALL BE DEEMED TO HAVE BEEN SATISFIED UPON THE EARLIER OF (X)
THE DATE AS OF WHICH ALL OF THE REGISTRABLE SECURITIES INCLUDED THEREIN SHALL
HAVE BEEN DISPOSED OF PURSUANT TO THE REGISTRATION STATEMENT, AND (Y) THE DATE
AS OF WHICH SUCH DEMAND REGISTRATION SHALL HAVE BEEN CONTINUOUSLY EFFECTIVE FOR
A PERIOD OF 90 DAYS.

5


--------------------------------------------------------------------------------





2.4.      A REGISTRATION PURSUANT TO THIS SECTION 2 SHALL BE ON SUCH APPROPRIATE
REGISTRATION FORM OF THE COMMISSION AS SHALL (I) BE SELECTED BY THE COMPANY AND
BE REASONABLY ACCEPTABLE TO THE SELLING HOLDERS, AND (II) PERMIT THE DISPOSITION
OF THE REGISTRABLE SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS
OF DISPOSITION SPECIFIED IN THE REQUEST PURSUANT TO SECTION 2.1(I) OR SECTION
2.2, RESPECTIVELY.


2.5.      IF ANY REGISTRATION PURSUANT TO SECTION 2 INVOLVES AN UNDERWRITTEN
OFFERING (WHETHER ON A “FIRM”, “BEST EFFORTS” OR “ALL REASONABLE EFFORTS” BASIS
OR OTHERWISE), OR AN AGENTED OFFERING, THE COMPANY SHALL HAVE THE RIGHT TO
SELECT THE UNDERWRITER OR UNDERWRITERS AND MANAGER OR MANAGERS TO ADMINISTER
SUCH UNDERWRITTEN OFFERING OR THE AGENT OR AGENTS FOR SUCH AGENTED OFFERING;
PROVIDED, HOWEVER, THAT EACH PERSON SO SELECTED SHALL BE REASONABLY ACCEPTABLE
TO THE SELLING HOLDERS.


2.6.      WHENEVER THE COMPANY SHALL EFFECT A REGISTRATION PURSUANT TO THIS
SECTION 2 IN CONNECTION WITH AN UNDERWRITTEN OFFERING BY ONE OR MORE SELLING
HOLDERS OF REGISTRABLE SECURITIES:  (I) IF SUCH SELLING HOLDERS HAVE REQUESTED
THE INCLUSION THEREIN OF MORE THAN ONE CLASS OF REGISTRABLE SECURITIES, AND THE
UNDERWRITERS’ REPRESENTATIVE OR AGENT ADVISES EACH SUCH SELLING HOLDER IN
WRITING THAT, IN ITS OPINION, THE INCLUSION OF MORE THAN ONE CLASS OF
REGISTRABLE SECURITIES WOULD ADVERSELY AFFECT SUCH OFFERING, THE HOLDERS HOLDING
AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES (DETERMINED BY THE RELATIVE
MARKET VALUE AS OF THE DATE ON WHICH A TIMELY DEMAND IS LAST RECEIVED FROM
HOLDER) PROPOSED TO BE SOLD THEREIN BY THEM, SHALL DECIDE WHICH CLASS OF
REGISTRABLE SECURITIES SHALL BE INCLUDED THEREIN IN SUCH OFFERING AND THE
RELATED REGISTRATION, AND THE OTHER CLASS SHALL BE EXCLUDED; AND (II) IF THE
UNDERWRITERS’ REPRESENTATIVE OR AGENT ADVISES EACH SUCH SELLING HOLDER IN
WRITING THAT, IN ITS OPINION, THE AMOUNT OF SECURITIES REQUESTED TO BE INCLUDED
IN SUCH OFFERING (WHETHER BY SELLING HOLDERS OR OTHERS) EXCEEDS THE AMOUNT WHICH
CAN BE SOLD IN SUCH OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE SELLING
HOLDERS, SECURITIES SHALL BE INCLUDED IN SUCH OFFERING AND THE RELATED
REGISTRATION, TO THE EXTENT OF THE AMOUNT WHICH CAN BE SOLD WITHIN SUCH PRICE
RANGE, AND ON A PRO RATA BASIS AMONG ALL SELLING HOLDERS: FIRST FOR THE ACCOUNT
OF THE HOLDER, AND SECOND BY ALL OTHER SELLING HOLDERS.


SECTION 3.               FORM S-3 REGISTRATION.


3.1.      IF THE COMPANY RECEIVES A REQUEST FROM HOLDERS OF AT LEAST 10% OF THE
REGISTRABLE SECURITIES THEN OUTSTANDING THAT THE COMPANY EFFECT A REGISTRATION
ON FORM S-3 (A “FORM S-3 REGISTRATION”) WITH RESPECT TO ALL OR A PART OF THE
REGISTRABLE SECURITIES OWNED BY SUCH HOLDERS (THE “INITIATING HOLDERS”), THEN
THE COMPANY SHALL:


(I) WITHIN 10 DAYS AFTER THE DATE SUCH REQUEST IS GIVEN, GIVE NOTICE OF THE
PROPOSED REGISTRATION TO ALL HOLDERS OTHER THAN THE INITIATING HOLDERS (THE “S-3
NOTICE”); AND


(II) AS SOON AS PRACTICABLE, USE ITS COMMERCIALLY REASONABLE EFFORTS TO EFFECT
SUCH REGISTRATION AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL
OR SUCH PORTION OF SUCH INITIATING HOLDERS’ REGISTRABLE SECURITIES AS ARE
SPECIFIED IN SUCH REQUEST, TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE
SECURITIES OF ANY OTHER HOLDERS JOINING IN SUCH REQUEST AS ARE SPECIFIED IN A
REQUEST GIVEN TO THE COMPANY WITHIN 15 DAYS AFTER THE S-3 NOTICE IS GIVEN;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT ANY SUCH
REGISTRATION PURSUANT TO THIS SECTION 3 IF:

6


--------------------------------------------------------------------------------





(A)           FORM S-3 IS NOT THEN AVAILABLE FOR SUCH OFFERING BY THE HOLDERS;


(B)           THE HOLDERS, TOGETHER WITH THE HOLDERS OF ANY OTHER SECURITIES OF
THE COMPANY ENTITLED TO AND REQUESTING INCLUSION IN SUCH REGISTRATION, PROPOSE
TO SELL REGISTRABLE SECURITIES AND SUCH OTHER SECURITIES (IF ANY) AT AN
AGGREGATE PRICE TO THE PUBLIC (NET OF ANY UNDERWRITING DISCOUNTS, SELLING
COMMISSIONS AND STATE TRANSFER TAXES APPLICABLE TO THE SALE OF REGISTRABLE
SECURITIES) OF LESS THAN $2,000,000; OR


(C)           THE COMPANY FURNISHES TO THE INITIATING HOLDERS A CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY STATING THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD, IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY
AND ITS SHAREHOLDERS FOR SUCH FORM S-3 REGISTRATION TO BE EFFECTED AT SUCH TIME,
IN WHICH EVENT THE COMPANY SHALL HAVE THE RIGHT TO DEFER THE FILING OF THE FORM
S-3 REGISTRATION STATEMENT FOR A PERIOD OF NOT MORE THAN 90 DAYS AFTER RECEIPT
OF THE REQUEST OF THE INITIATING HOLDERS UNDER THIS SECTION 3; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT INVOKE THIS RIGHT MORE THAN ONCE IN ANY
TWELVE MONTH PERIOD; AND PROVIDED FURTHER THAT THE COMPANY SHALL NOT REGISTER
ANY SECURITIES FOR ITS OWN ACCOUNT OR THAT OF ANY OTHER STOCKHOLDER DURING SUCH
90 DAY PERIOD OTHER THAN PURSUANT TO (A) A REGISTRATION RELATING TO THE SALE OF
SECURITIES TO EMPLOYEES OF THE COMPANY PURSUANT TO A STOCK OPTION, STOCK
PURCHASE, OR SIMILAR PLAN; (B) A REGISTRATION ON ANY FORM THAT DOES NOT INCLUDE
SUBSTANTIALLY THE SAME INFORMATION AS WOULD BE REQUIRED TO BE INCLUDED IN A
REGISTRATION STATEMENT COVERING THE SALE OF THE REGISTRABLE SECURITIES ON FORM
S-3; OR (C) A REGISTRATION IN WHICH THE ONLY COMMON STOCK BEING REGISTERED IS
COMMON STOCK ISSUABLE UPON CONVERSION OF DEBT SECURITIES THAT ARE ALSO BEING
REGISTERED.


3.2.      THE COMPANY SHALL BE OBLIGATED TO EFFECT NO MORE THAN TWO S-3
REGISTRATIONS PURSUANT TO THIS SECTION 3, AND NO SUCH REGISTRATIONS SHALL BE
COUNTED AS A DEMAND REGISTRATION EFFECTED PURSUANT TO SECTION 2.

3.3           Should any Form S-3 Registration pursuant to this Section 3 be a
shelf registration pursuant to Rule 415 under the Securities Act (the “Shelf
Registration”), then the registration statement to be filed in connection
therewith shall provide for the resale by Holders of all of the Registrable
Securities affected thereby in accordance with the manner of sale provisions set
forth in Rule 144(f) under the Securities Act or otherwise in customary
brokerage transactions on the Nasdaq Capital Market or other public market on
which the Common Stock is traded; provided, however, no more than 400,000
Registrable Securities can be registered as Shelf Registrations at any given
time.

3.4           The Company shall use its reasonable best efforts to keep any Form
S-3 Registration (other than a Shelf Registration) continuously effective for up
to 90 days or until such earlier date as of which all the Registrable Securities
under the registration statement shall have been disposed of in the manner
described in the registration statement, and to keep any Shelf Registration
continuously effective until the date that is two years after the date hereof or
such shorter period ending (i) when the Registrable Securities cease to meet the
definition of Registrable Securities or (ii) the Company’s obligations hereunder
terminate pursuant to Section 14.9; provided, however, that the Company shall be
entitled to postpone Transfers under a registration statement filed under this
Section 3 on Form S-3 and to require Holders to discontinue any Transfers
covered by a Shelf Registration for a reasonable period of time due to

7


--------------------------------------------------------------------------------




(A) the existence of a material development or potential material development
involving the Company which the Company would be obligated to disclose in the
prospectus contained in the registration statement, which disclosure would in
the good faith judgment of the Board be premature or otherwise inadvisable at
such time and would have a material adverse affect upon the Company and its
shareholders, (B) it is necessary for the Company to supplement the prospectus
or make an appropriate filing under the Exchange Act so as to cause the
prospectus to become current, or (C) the Company is required under the
Securities Act and the regulations thereunder to amend the registration
statement in order to cause the prospectus to be current.  In the event that the
Company determines that a supplement to the prospectus, the filing of a report
pursuant the Exchange Act or an amendment to the registration statement under
the Securities Act is necessary, the Company will take such actions as soon as
practicable; whereupon it will notify the Initiating Holders of the filing of
such supplement, report or amendment, and, in the case of an amendment, the
effectiveness thereof; provided further, that the Company will not invoke this
right more than once in any twelve month period.


SECTION 4.               PIGGYBACK REGISTRATION.


4.1.      IF AT ANY TIME DURING THE TERM OF THIS AGREEMENT THE COMPANY PROPOSES
TO REGISTER (INCLUDING FOR THIS PURPOSE A REGISTRATION EFFECTED BY THE COMPANY
FOR SHAREHOLDERS OF THE COMPANY OTHER THAN THE HOLDERS) SECURITIES UNDER THE
SECURITIES ACT IN CONNECTION WITH THE PUBLIC OFFERING SOLELY FOR CASH ON FORMS
S-1 OR S-3 (OR ANY REPLACEMENT OR SUCCESSOR FORMS), THE COMPANY SHALL PROMPTLY
GIVE EACH HOLDER WRITTEN NOTICE OF SUCH REGISTRATION (A “PIGGYBACK
REGISTRATION”).  UPON THE WRITTEN REQUEST OF EACH HOLDER GIVEN WITHIN 20 DAYS
FOLLOWING THE DATE OF SUCH NOTICE, THE COMPANY SHALL CAUSE TO BE INCLUDED IN
SUCH REGISTRATION STATEMENT AND USE ITS REASONABLE BEST EFFORTS TO BE REGISTERED
UNDER THE SECURITIES ACT ALL THE REGISTRABLE SECURITIES THAT EACH SUCH HOLDER
SHALL HAVE REQUESTED TO BE REGISTERED.  THE COMPANY SHALL HAVE THE ABSOLUTE
RIGHT TO WITHDRAW OR CEASE TO PREPARE OR FILE ANY REGISTRATION STATEMENT FOR ANY
OFFERING REFERRED TO IN THIS SECTION 3 WITHOUT ANY OBLIGATION OR LIABILITY TO
ANY HOLDER.


4.2.      IF THE UNDERWRITERS’ REPRESENTATIVE OR AGENT SHALL ADVISE THE COMPANY
IN WRITING (WITH A COPY TO EACH SELLING HOLDER) THAT, IN ITS OPINION, THE AMOUNT
OF REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION WOULD
MATERIALLY ADVERSELY AFFECT SUCH OFFERING, OR THE TIMING THEREOF, THEN THE
COMPANY WILL INCLUDE IN SUCH REGISTRATION, TO THE EXTENT OF THE AMOUNT AND CLASS
WHICH THE COMPANY IS SO ADVISED CAN BE SOLD WITHOUT SUCH MATERIAL ADVERSE EFFECT
IN SUCH OFFERING:  FIRST, ALL SECURITIES PROPOSED TO BE SOLD BY THE COMPANY FOR
ITS OWN ACCOUNT; AND SECOND, ALL OTHER SECURITIES BEING REGISTERED PURSUANT TO
THE EXERCISE OF CONTRACTUAL RIGHTS COMPARABLE TO THE RIGHTS GRANTED IN SECTION
2, SECTION 3 OR SECTION 4, PRO RATA BASED ON THE ESTIMATED GROSS PROCEEDS FROM
THE SALE THEREOF; PROVIDED, HOWEVER, THAT THE REGISTRABLE SECURITIES THAT HAVE
BEEN REQUESTED TO BE REGISTERED SHALL NOT BE REDUCED BELOW 40% OF THE SHARES
INCLUDED IN SUCH REGISTRATION UNLESS SUCH ACTION IS NECESSARY TO AVOID A
MATERIAL ADVERSE EFFECT ON THE COMPANY TAKEN AS A WHOLE.


4.3.      THE COMPANY SHALL BE OBLIGATED TO EFFECT NO MORE THAN THREE PIGGYBACK
REGISTRATIONS PURSUANT TO THIS SECTION 4.


4.4.      IF THE COMPANY HAS PREVIOUSLY FILED A REGISTRATION STATEMENT WITH
RESPECT TO REGISTRABLE SECURITIES PURSUANT TO SECTION 2, SECTION 3 OR THIS
SECTION 4, AND IF SUCH PREVIOUS REGISTRATION HAS NOT BEEN WITHDRAWN OR
ABANDONED, THE COMPANY NEED NOT FILE OR CAUSE TO BE

8


--------------------------------------------------------------------------------





EFFECTED ANY OTHER REGISTRATION OF ANY OF ITS EQUITY SECURITIES OR SECURITIES
CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR ITS EQUITY SECURITIES UNDER
THE SECURITIES ACT (EXCEPT ON FORM S-3 OR ANY SUCCESSOR FORM), WHETHER ON ITS
OWN BEHALF OR AT THE REQUEST OF ANY HOLDER OR HOLDERS OF SUCH SECURITIES, UNTIL
A PERIOD OF 180 DAYS HAS ELAPSED FROM THE EFFECTIVE DATE OF SUCH A PREVIOUS
REGISTRATION.


SECTION 5.               REGISTRATION PROCEDURES.

Whenever required under Section 2, Section 3 or Section 4 to effect the
registration of any Registrable Securities, the Company shall, as expeditiously
as practicable:


5.1.      PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT WITH
RESPECT TO SUCH REGISTRABLE SECURITIES AND USE THE COMPANY’S REASONABLE BEST
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE; PROVIDED,
HOWEVER, THAT BEFORE FILING A REGISTRATION STATEMENT OR PROSPECTUS OR ANY
AMENDMENTS OR SUPPLEMENTS THERETO, INCLUDING DOCUMENTS INCORPORATED BY REFERENCE
AFTER THE INITIAL FILING OF THE REGISTRATION STATEMENT AND PRIOR TO
EFFECTIVENESS THEREOF, THE COMPANY SHALL FURNISH TO ONE FIRM OF COUNSEL FOR THE
SELLING HOLDERS COPIES OF ALL SUCH DOCUMENTS IN THE FORM SUBSTANTIALLY AS
PROPOSED TO BE FILED WITH THE COMMISSION AT LEAST FOUR BUSINESS DAYS PRIOR TO
FILING FOR REVIEW AND COMMENT BY SUCH COUNSEL.


5.2.      PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS
TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENT AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT AND RULES THEREUNDER WITH RESPECT TO THE DISPOSITION OF ALL
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT.  IF THE REGISTRATION IS FOR
AN UNDERWRITTEN OFFERING, THE COMPANY SHALL AMEND THE REGISTRATION STATEMENT OR
SUPPLEMENT THE PROSPECTUS WHENEVER REQUIRED BY THE TERMS OF THE UNDERWRITING
AGREEMENT ENTERED INTO PURSUANT TO SECTION 6.2.  IF THE REGISTRATION IS FOR AN
UNDERWRITTEN OFFERING, AND IF ANY EVENT OR DEVELOPMENT OCCURS AS A RESULT OF
WHICH THE REGISTRATION STATEMENT OR PROSPECTUS CONTAINS A MISSTATEMENT OF A
MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, THE COMPANY SHALL
PROMPTLY NOTIFY EACH SELLING HOLDER, AMEND THE REGISTRATION STATEMENT OR
SUPPLEMENT THE PROSPECTUS SO THAT EACH WILL THEREAFTER COMPLY WITH THE
SECURITIES ACT AND FURNISH TO EACH SELLING HOLDER OF REGISTRABLE SECURITIES SUCH
AMENDED OR SUPPLEMENTED PROSPECTUS, WHICH EACH SUCH HOLDER SHALL THEREAFTER USE
IN THE TRANSFER OF REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT.  PENDING SUCH AMENDMENT OR SUPPLEMENT EACH SUCH HOLDER SHALL CEASE
MAKING THE OFFERS OR TRANSFERS OF REGISTRABLE SECURITIES PURSUANT TO THE PRIOR
PROSPECTUS.  IN THE EVENT THAT ANY REGISTRABLE SECURITIES INCLUDED IN A
REGISTRATION STATEMENT SUBJECT TO, OR REQUIRED BY, THIS AGREEMENT REMAIN UNSOLD
AT THE END OF THE PERIOD DURING WHICH THE COMPANY IS OBLIGATED TO USE ITS
REASONABLE BEST EFFORTS TO MAINTAIN THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT, THE COMPANY MAY FILE A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT FOR THE PURPOSE OF REMOVING SUCH SECURITIES FROM REGISTERED STATUS.


5.3.      FURNISH TO EACH SELLING HOLDER OF REGISTRABLE SECURITIES, WITHOUT
CHARGE, SUCH NUMBERS OF COPIES OF THE REGISTRATION STATEMENT, ANY PRE-EFFECTIVE
OR POST-EFFECTIVE AMENDMENT THERETO, THE PROSPECTUS, INCLUDING EACH PRELIMINARY
PROSPECTUS AND ANY AMENDMENTS OR SUPPLEMENTS THERETO, IN EACH CASE IN CONFORMITY
WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE RULES THEREUNDER, AND SUCH
OTHER RELATED DOCUMENTS AS ANY SUCH SELLING HOLDER MAY REASONABLY

9


--------------------------------------------------------------------------------





REQUEST IN ORDER TO FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES OWNED
BY SUCH SELLING HOLDER.


5.4.      USE ITS REASONABLE BEST EFFORTS (I) TO REGISTER AND QUALIFY THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH STATES OR DOMESTIC JURISDICTIONS AS SHALL BE REASONABLY
REQUESTED BY THE UNDERWRITERS’ REPRESENTATIVE OR AGENT (AS APPLICABLE, OR, IF
INAPPLICABLE, THE SELLING HOLDERS), AND (II) TO OBTAIN THE WITHDRAWAL OF ANY
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR THE LIFTING
OF ANY SUSPENSION OF THE QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF THE
OFFER AND TRANSFER OF ANY OF THE REGISTRABLE SECURITIES IN ANY JURISDICTION, AT
THE EARLIEST POSSIBLE MOMENT; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO
BUSINESS, TO SUBJECT ITSELF TO TAXATION OR TO FILE A GENERAL CONSENT TO SERVICE
OF PROCESS IN ANY SUCH STATES OR JURISDICTIONS.


5.5.      IN THE EVENT OF ANY UNDERWRITTEN OR AGENTED OFFERING, ENTER INTO AND
PERFORM THE COMPANY’S OBLIGATIONS UNDER AN UNDERWRITING OR AGENCY AGREEMENT
(INCLUDING INDEMNIFICATION AND CONTRIBUTION OBLIGATIONS OF UNDERWRITERS OR
AGENTS), IN USUAL AND CUSTOMARY FORM, WITH THE MANAGING UNDERWRITER OR
UNDERWRITERS OF OR AGENTS FOR SUCH OFFERING.  THE COMPANY SHALL ALSO COOPERATE
WITH THE SELLING HOLDERS, AND THE UNDERWRITERS’ REPRESENTATIVE OR AGENT FOR SUCH
OFFERING IN THE MARKETING OF THE REGISTRABLE SECURITIES, INCLUDING MAKING
AVAILABLE THE COMPANY’S OFFICERS, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS,
COUNSEL, PREMISES, BOOKS AND RECORDS FOR SUCH PURPOSE, BUT THE COMPANY SHALL NOT
BE REQUIRED TO INCUR ANY OUT-OF-POCKET EXPENSE PURSUANT TO THIS SENTENCE.


5.6.      PROMPTLY NOTIFY EACH SELLING HOLDER OF ANY STOP ORDER ISSUED OR
THREATENED TO BE ISSUED BY THE COMMISSION IN CONNECTION THEREWITH AND TAKE ALL
REASONABLE ACTIONS REQUIRED TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO REMOVE
IT IF ENTERED.


5.7.      MAKE GENERALLY AVAILABLE TO THE COMPANY’S SECURITY HOLDERS COPIES OF
ALL PERIODIC REPORTS, PROXY STATEMENTS, AND OTHER INFORMATION REFERRED TO IN
SECTION 11.1 AND, AS SOON AS REASONABLY PRACTICABLE, AN EARNINGS STATEMENT
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT COVERING THE
12-MONTH PERIOD BEGINNING WITHIN THREE MONTHS AFTER THE EFFECTIVE DATE OF EACH
REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT.


5.8.      MAKE AVAILABLE FOR INSPECTION BY ANY SELLING HOLDER, ANY UNDERWRITER
PARTICIPATING IN SUCH OFFERING AND THE REPRESENTATIVES OF SUCH SELLING HOLDER
AND UNDERWRITER (BUT NOT MORE THAN ONE FIRM OF COUNSEL TO SUCH SELLING HOLDERS),
ALL FINANCIAL AND OTHER INFORMATION AS SHALL BE REASONABLY REQUESTED BY THEM,
AND PROVIDE THE SELLING HOLDER, ANY UNDERWRITER PARTICIPATING IN SUCH OFFERING
AND THE REPRESENTATIVES OF SUCH SELLING HOLDER AND UNDERWRITER THE OPPORTUNITY
TO DISCUSS THE BUSINESS AFFAIRS OF THE COMPANY WITH ITS APPROPRIATE OFFICERS AND
INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE AUDITED FINANCIAL
STATEMENTS INCLUDED IN SUCH REGISTRATION STATEMENT, IN EACH CASE ALL AS
NECESSARY TO ENABLE THEM TO EXERCISE THEIR DUE DILIGENCE RESPONSIBILITY UNDER
THE SECURITIES ACT; PROVIDED, HOWEVER, THAT INFORMATION THAT THE COMPANY
DETERMINES, IN GOOD FAITH, TO BE CONFIDENTIAL, AND WHICH THE COMPANY ADVISES
SUCH PERSON IN WRITING IS CONFIDENTIAL, SHALL NOT BE DISCLOSED UNLESS SUCH
PERSON SIGNS A CONFIDENTIALITY AGREEMENT REASONABLY SATISFACTORY TO THE COMPANY
OR THE RELATED SELLING HOLDER OF REGISTRABLE SECURITIES AGREES TO BE RESPONSIBLE
FOR SUCH PERSON’S BREACH OF CONFIDENTIALITY ON TERMS SATISFACTORY TO THE
COMPANY.

10


--------------------------------------------------------------------------------





5.9.      USE THE COMPANY’S REASONABLE BEST EFFORTS TO OBTAIN A SO-CALLED
“COMFORT LETTER” FROM ITS INDEPENDENT PUBLIC ACCOUNTANTS AND LEGAL OPINIONS OF
COUNSEL TO THE COMPANY ADDRESSED TO THE SELLING HOLDERS, IN CUSTOMARY FORM AND
COVERING SUCH MATTERS OF THE TYPE CUSTOMARILY COVERED BY SUCH LETTERS, AND IN A
FORM THAT SHALL BE REASONABLY SATISFACTORY TO THE SELLING HOLDERS.  THE COMPANY
SHALL FURNISH TO EACH SELLING HOLDER A SIGNED COUNTERPART OF ANY SUCH COMFORT
LETTER OR LEGAL OPINION.  DELIVERY OF ANY SUCH OPINION OR COMFORT LETTER SHALL
BE SUBJECT TO THE RECIPIENT FURNISHING SUCH WRITTEN REPRESENTATIONS OR
ACKNOWLEDGMENTS AS ARE CUSTOMARILY PROVIDED BY SELLING SHAREHOLDERS WHO RECEIVE
SUCH COMFORT LETTERS OR OPINIONS.


5.10.    PROVIDE AND CAUSE TO BE MAINTAINED A TRANSFER AGENT AND REGISTRAR FOR
ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT FROM AND AFTER
A DATE NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT.


5.11.    USE ALL REASONABLE EFFORTS TO CAUSE THE REGISTRABLE SECURITIES COVERED
BY SUCH REGISTRATION STATEMENT (I) IF THE COMMON STOCK IS THEN LISTED ON A
SECURITIES EXCHANGE OR INCLUDED FOR QUOTATION IN A RECOGNIZED TRADING MARKET, TO
CONTINUE TO BE SO LISTED OR INCLUDED FOR A REASONABLE PERIOD OF TIME AFTER THE
OFFERING, AND (II) TO BE REGISTERED WITH OR APPROVED BY SUCH OTHER UNITED STATES
OR STATE GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE NECESSARY BY VIRTUE OF
THE BUSINESS AND OPERATIONS OF THE COMPANY TO ENABLE THE SELLING HOLDERS OF
REGISTRABLE SECURITIES TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES.


5.12.    USE THE COMPANY’S REASONABLE EFFORTS TO PROVIDE A CUSIP NUMBER FOR THE
REGISTRABLE SECURITIES PRIOR TO THE EFFECTIVE DATE OF THE FIRST REGISTRATION
STATEMENT INCLUDING REGISTRABLE SECURITIES.


5.13.    TAKE SUCH OTHER ACTIONS AS ARE REASONABLY REQUIRED IN ORDER TO EXPEDITE
OR FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES INCLUDED IN EACH SUCH
REGISTRATION.


SECTION 6.               HOLDERS’ OBLIGATIONS.

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Agreement with respect to the Registrable Securities of
any Selling Holder of Registrable Securities that such Selling Holder shall:


6.1.      FURNISH TO THE COMPANY SUCH INFORMATION REGARDING SUCH SELLING HOLDER,
THE NUMBER OF THE REGISTRABLE SECURITIES OWNED BY IT, AND THE INTENDED METHOD OF
DISPOSITION OF SUCH SECURITIES AS SHALL BE REQUIRED TO EFFECT THE REGISTRATION
OF SUCH SELLING HOLDER’S REGISTRABLE SECURITIES, AND TO COOPERATE WITH THE
COMPANY IN PREPARING SUCH REGISTRATION.


6.2.      AGREE TO SELL THEIR REGISTRABLE SECURITIES TO THE UNDERWRITERS (IF
ANY) AT THE SAME PRICE AND ON SUBSTANTIALLY THE SAME TERMS AND CONDITIONS AS THE
COMPANY OR THE OTHER PERSONS ON WHOSE BEHALF THE REGISTRATION STATEMENT WAS
BEING FILED HAVE AGREED TO SELL THEIR SECURITIES, AND TO EXECUTE THE
UNDERWRITING AGREEMENT (IF ANY) AGREED TO BY THE SELLING HOLDERS (IN THE CASE OF
A REGISTRATION UNDER SECTION 2 OR SECTION 3) OR THE COMPANY AND THE SELLING
HOLDERS (IN THE CASE OF A REGISTRATION UNDER SECTION 4).

11


--------------------------------------------------------------------------------





SECTION 7.               EXPENSES OF REGISTRATION.

Expenses in connection with registrations pursuant to this Agreement shall be
allocated and paid as follows:


7.1.      EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 7.1, WITH RESPECT TO A
DEMAND REGISTRATION PURSUANT TO SECTION 2, THE COMPANY SHALL BEAR AND PAY ALL
EXPENSES INCURRED IN CONNECTION WITH ANY REGISTRATION, FILING, OR QUALIFICATION
OF REGISTRABLE SECURITIES WITH RESPECT TO SUCH DEMAND REGISTRATION FOR EACH
SELLING HOLDER (WHICH RIGHT MAY BE ASSIGNED TO ANY PERSON TO WHOM REGISTRABLE
SECURITIES ARE TRANSFERRED AS PERMITTED BY SECTION 9), INCLUDING ALL
REGISTRATION, FILING AND NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. FEES,
ALL FEES AND EXPENSES OF COMPLYING WITH SECURITIES OR BLUE SKY LAWS, ALL WORD
PROCESSING, DUPLICATING AND PRINTING EXPENSES, MESSENGER AND DELIVERY EXPENSES,
THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR THE COMPANY AND OF THE
COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, INCLUDING THE EXPENSES OF
“COLD COMFORT” LETTERS REQUIRED BY OR INCIDENT TO SUCH PERFORMANCE AND
COMPLIANCE (THE “REGISTRATION EXPENSES”); PROVIDED, HOWEVER, THE COMPANY SHALL
ONLY BE OBLIGATED FOR UP TO A MAXIMUM AGGREGATE OF THE FIRST ONE HUNDRED
THOUSANDS DOLLARS ($100,000) OF SUCH REGISTRATION EXPENSES, AFTER WHICH POINT
ANY REMAINING REGISTRATION EXPENSES FOR THE DEMAND REGISTRATION SHALL BE BORNE
PRO RATA BY THE SELLING HOLDERS; PROVIDED FURTHER, THAT ANY FEES AND
DISBURSEMENTS OF COUNSEL FOR THE SELLING HOLDERS AND ANY UNDERWRITING DISCOUNTS
AND COMMISSIONS RELATING TO THE SELLING HOLDER’S REGISTRABLE SECURITIES SHALL BE
BORNE AND PAID EXCLUSIVELY BY THE SELLING HOLDERS.


7.2.      THE COMPANY SHALL BEAR AND PAY ALL REGISTRATION EXPENSES INCURRED IN
CONNECTION WITH ANY FORM S-3 REGISTRATIONS PURSUANT TO SECTION 3 OR ANY
PIGGYBACK REGISTRATIONS PURSUANT TO SECTION 4 FOR EACH SELLING HOLDER (WHICH
RIGHT MAY BE TRANSFERRED TO ANY PERSON TO WHOM REGISTRABLE SECURITIES ARE
TRANSFERRED AS PERMITTED BY SECTION 9), BUT EXCLUDING UNDERWRITING DISCOUNTS AND
COMMISSIONS RELATING TO REGISTRABLE SECURITIES AND ANY FEES AND DISBURSEMENTS OF
COUNSEL FOR THE SELLING HOLDERS (WHICH SHALL BE PAID ON A PRO RATA BASIS BY THE
SELLING HOLDERS OF REGISTRABLE SECURITIES).


7.3.      ANY FAILURE OF THE SELLING HOLDERS OR THE COMPANY TO PAY ANY
REGISTRATION EXPENSES AS REQUIRED BY THIS SECTION 7 SHALL NOT RELIEVE THE
SELLING HOLDERS OR THE COMPANY, AS APPLICABLE, OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


SECTION 8.               INDEMNIFICATION; CONTRIBUTION.

If any Registrable Securities are included in a registration statement under
this Agreement:


8.1.      TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL INDEMNIFY
AND HOLD HARMLESS EACH SELLING HOLDER, EACH PERSON, IF ANY, WHO CONTROLS SUCH
SELLING HOLDER WITHIN THE MEANING OF THE SECURITIES ACT, AND EACH OFFICER,
DIRECTOR, PARTNER, AND EMPLOYEE OF SUCH SELLING HOLDER AND SUCH CONTROLLING
PERSON, AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND REASONABLE
EXPENSES (JOINT OR SEVERAL), INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS AND EXPENSES OF INVESTIGATION, INCURRED BY SUCH PARTY PURSUANT TO
ANY ACTUAL OR THREATENED ACTION, SUIT, PROCEEDING OR INVESTIGATION,  OR TO WHICH
ANY OF THE FOREGOING PERSONS MAY BECOME SUBJECT UNDER THE SECURITIES ACT, THE
EXCHANGE ACT OR OTHER FEDERAL OR STATE LAWS, INSOFAR AS SUCH LOSSES, CLAIMS,

12


--------------------------------------------------------------------------------





DAMAGES, LIABILITIES AND REASONABLE EXPENSES ARISE OUT OF OR ARE BASED UPON ANY
OF THE FOLLOWING STATEMENTS, OMISSIONS OR VIOLATIONS (COLLECTIVELY A
“VIOLATION”):

(i)            Any untrue statement or alleged untrue statement of a material
fact contained in such registration statement, including any preliminary
prospectus or final prospectus contained therein, or any amendments or
supplements thereto;

(ii)           The omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein not
misleading; or

(iii)          Any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any applicable state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
applicable state securities law; provided, however, that the indemnification
required by this Section 8.1 shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability or expense if such settlement is
effected without the consent of the Company, nor shall the Company be liable in
any such case for any such loss, claim, damage, liability or expense to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in  conformity with written information furnished by the
indemnified party expressly for use in connection with such registration;
provided further, that the indemnity agreement contained in this Section 8 shall
not apply to any underwriter to the extent that any such loss is based on or
arises out of an untrue statement or alleged untrue statement of a material
fact, or an omission or alleged omission to state a material fact, contained in
or omitted from any preliminary prospectus if the final prospectus shall correct
such untrue statement or alleged untrue statement, or such omission or alleged
omission, and a copy of the final prospectus has not been sent or given to such
person at or prior to the confirmation of sale to such person if such
underwriter was under an obligation to deliver such final prospectus and failed
to do so.  The Company shall also indemnify the Selling Holders against claims
asserted by underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers, directors, agents and employees and each person who controls such
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Selling Holders.


8.2.      TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH SELLING HOLDER SHALL
INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS
OFFICERS WHO SHALL HAVE SIGNED THE REGISTRATION STATEMENT, EACH PERSON, IF ANY,
WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, ANY OTHER
SELLING HOLDER, ANY CONTROLLING PERSON OF ANY SUCH OTHER SELLING HOLDER AND EACH
OFFICER, DIRECTOR, PARTNER, AND EMPLOYEE OF SUCH OTHER SELLING HOLDER AND SUCH
CONTROLLING PERSON, AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
EXPENSES (JOINT AND SEVERAL), INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS AND EXPENSES OF INVESTIGATION, INCURRED BY SUCH PARTY PURSUANT TO
ANY ACTUAL OR THREATENED ACTION, SUIT, PROCEEDING OR INVESTIGATION, OR TO WHICH
ANY OF THE FOREGOING PERSONS MAY OTHERWISE BECOME SUBJECT UNDER THE SECURITIES
ACT, THE EXCHANGE ACT OR OTHER FEDERAL OR STATE LAWS, INSOFAR AS SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES AND EXPENSES ARISE OUT OF OR ARE BASED UPON ANY
VIOLATION, IN EACH CASE TO THE EXTENT (AND ONLY TO THE EXTENT) THAT SUCH
VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
ABOUT SUCH SELLING HOLDER FURNISHED BY SUCH SELLING HOLDER TO THE COMPANY
EXPRESSLY FOR USE IN CONNECTION WITH SUCH REGISTRATION; PROVIDED, HOWEVER, THAT
(X) THE INDEMNIFICATION REQUIRED BY THIS

13


--------------------------------------------------------------------------------





SECTION 8.2 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR EXPENSE IF SETTLEMENT IS EFFECTED WITHOUT THE
CONSENT OF THE RELEVANT SELLING HOLDER OF REGISTRABLE SECURITIES, AND (Y) IN NO
EVENT SHALL THE AMOUNT OF ANY INDEMNITY UNDER THIS SECTION 8.2 EXCEED THE GROSS
PROCEEDS FROM THE APPLICABLE OFFERING RECEIVED BY SUCH SELLING HOLDER.


8.3.      PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION 8 OF
NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUIT, PROCEEDING, INVESTIGATION OR
THREAT THEREOF MADE IN WRITING FOR WHICH SUCH INDEMNIFIED PARTY MAY MAKE A CLAIM
UNDER THIS SECTION 8, SUCH INDEMNIFIED PARTY SHALL DELIVER TO THE INDEMNIFYING
PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF AND THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING
PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED,
TO ASSUME THE DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE
PARTIES.  THE FAILURE TO DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN
A REASONABLE TIME FOLLOWING THE COMMENCEMENT OF ANY SUCH ACTION, IF PREJUDICIAL
TO ITS ABILITY TO DEFEND SUCH ACTION, SHALL RELIEVE SUCH INDEMNIFYING PARTY OF
ANY LIABILITY TO THE INDEMNIFIED PARTY UNDER THIS SECTION 8 BUT SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ANY LIABILITY THAT IT MAY HAVE TO ANY
INDEMNIFIED PARTY OTHERWISE THAN PURSUANT TO THIS SECTION 8.  ANY FEES AND
EXPENSES INCURRED BY THE INDEMNIFIED PARTY (INCLUDING ANY FEES AND EXPENSES
INCURRED IN CONNECTION WITH INVESTIGATING OR PREPARING TO DEFEND SUCH ACTION OR
PROCEEDING) SHALL BE PAID TO THE INDEMNIFIED PARTY, AS INCURRED, WITHIN 30 DAYS
OF WRITTEN NOTICE THEREOF TO THE INDEMNIFYING PARTY; PROVIDED, HOWEVER, THAT
SUCH NOTICE IS ACCOMPANIED BY AN APPROPRIATE UNDERTAKING OF THE INDEMNIFIED
PARTY TO REIMBURSE THE INDEMNIFYING PARTY TO THE EXTENT IT IS ULTIMATELY
DETERMINED THAT SUCH PARTY IS NOT ENTITLED TO INDEMNIFICATION.  ANY SUCH
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
ACTION, CLAIM OR PROCEEDING AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE
FEES AND EXPENSES OF SUCH COUNSEL SHALL BE THE EXPENSES OF SUCH INDEMNIFIED
PARTY UNLESS (I) THE INDEMNIFYING PARTY HAS AGREED TO PAY SUCH FEES AND EXPENSES
OR (II) THE INDEMNIFYING PARTY SHALL HAVE FAILED TO PROMPTLY ASSUME THE DEFENSE
OF SUCH ACTION, CLAIM OR PROCEEDING.  NO INDEMNIFYING PARTY SHALL BE LIABLE TO
AN INDEMNIFIED PARTY FOR ANY SETTLEMENT OF ANY ACTION, PROCEEDING OR CLAIM
WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFYING PARTY.


8.4.      IF THE INDEMNIFICATION REQUIRED BY THIS SECTION 8 FROM THE
INDEMNIFYING PARTY IS UNAVAILABLE TO AN INDEMNIFIED PARTY HEREUNDER IN RESPECT
OF ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES REFERRED TO IN THIS
SECTION 8:

(i)            The indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any Violation has been committed by, or relates to information
supplied by, such indemnifying party or indemnified parties, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such Violation.  The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include, subject to the limitations set forth in Section 8.1 and
Section 8.2, any legal or other fees or expenses reasonably incurred by such
party in connection with any investigation or proceeding.

14


--------------------------------------------------------------------------------




(ii)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 8.4 were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 8.4(i).  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.


8.5.      IF INDEMNIFICATION IS AVAILABLE UNDER THIS SECTION 8, THE INDEMNIFYING
PARTIES SHALL INDEMNIFY EACH INDEMNIFIED PARTY TO THE FULL EXTENT PROVIDED IN
THIS SECTION 8 WITHOUT REGARD TO THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY
OR INDEMNIFIED PARTY OR ANY OTHER EQUITABLE CONSIDERATION REFERRED TO IN SECTION
8.4.


8.6.      THE OBLIGATIONS OF THE COMPANY AND THE SELLING HOLDERS OF REGISTRABLE
SECURITIES UNDER THIS SECTION 8 SHALL SURVIVE THE COMPLETION OF ANY OFFERING OF
REGISTRABLE SECURITIES PURSUANT TO A REGISTRATION STATEMENT UNDER THIS AGREEMENT
OR OTHERWISE.


SECTION 9.               TRANSFER OF REGISTRATION RIGHTS.

Subject to restrictions in the Warrants and in the Services Agreement on the
right to transfer the Shares, including, without limitation, the right of first
refusal in favor of the Company and the prohibition of transfer to any
competitor or reasonably foreseeable competitor of the Company, rights with
respect to the Shares constituting Registrable Securities may be transferred by
JNI with respect to more than 400,000 Shares to any third party transferee
(other than a competitor or potential competitor of the Company). Any transferee
to whom rights under this Agreement are so transferred shall, as a condition to
such transfer, have executed and delivered to the Secretary of the Company a
properly completed agreement substantially in the form of Exhibit A, and the
transferor shall have delivered to the Secretary of the Company, no later than
15 days following the date of the Transfer, written notification of such
Transfer setting forth the name of the transferor, name and address of the
transferee, and the number of Registrable Securities which shall have been so
transferred.


SECTION 10.             HOLDBACK.

Each Holder entitled pursuant to this Agreement to have Registrable Securities
included in a registration statement prepared pursuant to this Agreement, if so
requested by the Underwriters’ Representative or Agent in connection with an
offering of any Registrable Securities, shall not effect any public sale or
distribution of shares of Common Stock or any securities convertible into or
exchangeable or exercisable for shares of Common Stock, including a sale
pursuant to Rule 144 under the Securities Act (except as part of such
underwritten or agented registration), during the 30 day period prior to, and
during the 90 day period beginning on, the date such registration statement is
declared effective under the Securities Act by the Commission, provided,
however, that such Holder is timely notified of such effective date in writing
by the Company or such Underwriters’ Representative or Agent.  In order to
enforce the foregoing covenant, the Company shall be entitled to impose
stop-transfer instructions with respect to the Registrable Securities of each
Holder until the end of such period.

15


--------------------------------------------------------------------------------





SECTION 11.             COVENANTS OF THE COMPANY.

The Company hereby agrees and covenants as follows:


11.1.    THE COMPANY SHALL FILE AS AND WHEN APPLICABLE, ON A TIMELY BASIS, ALL
REPORTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT.  IF THE COMPANY IS
NOT REQUIRED TO FILE REPORTS PURSUANT TO THE EXCHANGE ACT, UPON THE REQUEST OF
ANY HOLDER OF REGISTRABLE SECURITIES, THE COMPANY SHALL MAKE PUBLICLY AVAILABLE
THE INFORMATION SPECIFIED IN SUBPARAGRAPH (C)(2) OF RULE 144 OF THE SECURITIES
ACT, AND TAKE SUCH FURTHER ACTION AS MAY BE REASONABLY REQUIRED FROM TIME TO
TIME AND AS MAY BE WITHIN THE REASONABLE CONTROL OF THE COMPANY, TO ENABLE THE
HOLDERS TO TRANSFER REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE
SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144
UNDER THE SECURITIES ACT OR ANY SIMILAR RULE OR REGULATION HEREAFTER ADOPTED BY
THE COMMISSION.


11.2.    THE COMPANY SHALL NOT EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF ANY
SHARES OF COMMON STOCK OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SHARES OF COMMON STOCK, DURING THE FIVE BUSINESS DAYS PRIOR TO,
AND DURING THE 90-DAY PERIOD BEGINNING ON, THE COMMENCEMENT OF A PUBLIC
DISTRIBUTION OF THE REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT PREPARED PURSUANT TO THIS AGREEMENT.  THE COMPANY SHALL NOT EFFECT ANY
REGISTRATION OF ITS SECURITIES (OTHER THAN ON FORMS S-4 OR FORMS S-8 OR ANY
SUCCESSOR FORMS OR PURSUANT TO SUCH OTHER REGISTRATION RIGHTS AGREEMENTS AS MAY
BE APPROVED IN WRITING BY THE SELLING HOLDERS), OR EFFECT ANY PUBLIC OR PRIVATE
SALE OR DISTRIBUTION OF ANY OF ITS SECURITIES, INCLUDING A SALE PURSUANT TO
REGULATION D UNDER THE SECURITIES ACT, WHETHER ON ITS OWN BEHALF OR AT THE
REQUEST OF ANY HOLDER OR HOLDERS OF SUCH SECURITIES FROM THE DATE OF A REQUEST
FOR A DEMAND REGISTRATION PURSUANT TO SECTION 2.1 UNTIL THE EARLIER OF (X) 90
DAYS FOLLOWING THE DATE AS OF WHICH ALL SECURITIES COVERED BY SUCH DEMAND
REGISTRATION SHALL HAVE BEEN TRANSFERRED, AND (Y) 180 DAYS FOLLOWING THE
EFFECTIVE DATE OF SUCH DEMAND REGISTRATION, UNLESS THE COMPANY SHALL HAVE
PREVIOUSLY NOTIFIED IN WRITING ALL SELLING HOLDERS OF THE COMPANY’S DESIRE TO DO
SO, AND SELLING HOLDERS OWNING A MAJORITY OF THE REGISTRABLE SECURITIES OR THE
UNDERWRITERS’ REPRESENTATIVE, IF ANY, SHALL HAVE CONSENTED THERETO IN WRITING.


11.3.    THE COMPANY SHALL NOT, DIRECTLY OR INDIRECTLY, (X) ENTER INTO ANY
MERGER, CONSOLIDATION OR REORGANIZATION IN WHICH THE COMPANY SHALL NOT BE THE
SURVIVING CORPORATION OR (Y) TRANSFER OR AGREE TO TRANSFER ALL OR SUBSTANTIALLY
ALL THE COMPANY’S ASSETS, UNLESS PRIOR TO SUCH MERGER, CONSOLIDATION,
REORGANIZATION OR ASSET TRANSFER, THE SURVIVING CORPORATION OR THE TRANSFEREE,
RESPECTIVELY, SHALL HAVE AGREED IN WRITING TO ASSUME THE OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT, AND FOR THAT PURPOSE REFERENCES HEREUNDER TO
“REGISTRABLE SECURITIES” SHALL BE DEEMED TO INCLUDE THE SECURITIES WHICH THE
HOLDERS OF REGISTRABLE SECURITIES WOULD BE ENTITLED TO RECEIVE IN EXCHANGE FOR
REGISTRABLE SECURITIES PURSUANT TO ANY SUCH MERGER, CONSOLIDATION OR
REORGANIZATION.


SECTION 12.             AMENDMENT, MODIFICATION AND WAIVERS; FURTHER ASSURANCES.

(i)            This Agreement may be amended with the consent of the Company,
and the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, only if the Company shall have
obtained the written consent of Holders owning Registrable Securities possessing
a majority in number of the Registrable Securities then outstanding to such
amendment, action or omission to act.

16


--------------------------------------------------------------------------------




(ii)           No waiver of any terms or conditions of this Agreement shall
operate as a waiver of any other breach of such terms and conditions or any
other term or condition, nor shall any failure to enforce any provision hereof
operate as a waiver of such provision or of any other provision hereof.  No
written waiver hereunder, unless it by its own terms explicitly provides to the
contrary, shall be construed to effect a continuing waiver of the provisions
being waived, and no such waiver in any instance shall constitute a waiver in
any other instance or for any other purpose or impair the right of the party
against whom such waiver is claimed in all other instances or for all other
purposes to require full compliance with such provision.

(iii)          Each of the parties hereto shall execute all such further
instruments and documents and take all such further action as any other party
hereto may reasonably require in order to effectuate the terms and purposes of
this Agreement.


SECTION 13.             ASSIGNMENT; BENEFIT.

This Agreement and all of the provisions hereof shall be binding upon and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns.  A Holder may transfer its rights hereunder to a successor in interest
to the Registrable Securities owned by such assignor only as permitted by
Section 9.


SECTION 14.             MISCELLANEOUS.


14.1.    GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICT OF LAWS.


14.2.    NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED PERSONALLY, SENT BY OVERNIGHT
COURIER (WITH DELIVERY CONFIRMED) OR TELECOPIED (WITH A CONFIRMATORY COPY SENT
BY OVERNIGHT COURIER) TO THE PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH
OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED BY LIKE NOTICE):

(i)        if to Company, to:

Metro One Telecommunications, Inc.

11200 Murray Scholls Place

Beaverton, OR 97008

Attn:  Chief Executive Officer

Telecopy No.:  503-521-8443

            with a copy (which shall not constitute notice) to:

Heller Ehrman LLP

333 South Hope Street, 39th Floor

Los Angeles, CA  90071

Attn:  Neal H. Brockmeyer, Esq.

Telecopy No.:  213-614-1868

17


--------------------------------------------------------------------------------




(ii)       if to the original Holder, to:

Jingle Networks, Inc..

New England Executive Park, West Wing 3rd Floor

Burlington, MA 01803

Attn: Chief Technology Officer

Telecopy No.: 707-202-3399

            with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

One Embarcadero, Suite 220

San Francisco, CA 94111

Attn:  Christopher Austin

Telecopy No.: 415-315-6350

In the event of a Transfer of any Registrable Securities, notices given pursuant
to this Agreement to a subsequent Holder shall be delivered to the relevant
address specified in the relevant agreement in the form of Exhibit A whereby
such Holder became bound by the provisions of this Agreement.

Except as otherwise provided in this Agreement, the date of each such notice and
request shall be deemed to be, and the date on which each such notice and
request shall be deemed given shall be:  at the time delivered, if personally
delivered or mailed; when receipt is acknowledged, if sent by telecopy; and the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next Business Day delivery.


14.3.    ENTIRE AGREEMENT; INTEGRATION.  THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS BETWEEN OR AMONG ANY OF THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER CONTAINED HEREIN, AND EMBODIES THE ENTIRE UNDERSTANDING AMONG THE
PARTIES RELATING TO SUCH SUBJECT MATTER.


14.4.    INJUNCTIVE RELIEF.  EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT IN THE
EVENT OF A BREACH BY ANY OF THEM OF ANY MATERIAL PROVISION OF THIS AGREEMENT,
THE AGGRIEVED PARTY MAY BE WITHOUT AN ADEQUATE REMEDY AT LAW.  EACH OF THE
PARTIES THEREFORE AGREES THAT IN THE EVENT OF SUCH A BREACH HEREOF THE AGGRIEVED
PARTY MAY ELECT TO INSTITUTE AND PROSECUTE PROCEEDINGS IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE SPECIFIC PERFORMANCE OR TO ENJOIN THE CONTINUING BREACH
HEREOF.  BY SEEKING OR OBTAINING ANY SUCH RELIEF, THE AGGRIEVED PARTY SHALL NOT
BE PRECLUDED FROM SEEKING OR OBTAINING ANY OTHER RELIEF TO WHICH IT MAY BE
ENTITLED.


14.5.    COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, AND ALL OF WHICH SHALL
TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  ALL SIGNATURES NEED NOT BE ON
THE SAME COUNTERPART.


14.6.    SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY
AND ENFORCEABILITY OF THE REMAINING

18


--------------------------------------------------------------------------------





PROVISIONS OF THIS AGREEMENT, UNLESS THE RESULT THEREOF WOULD BE UNREASONABLE,
IN WHICH CASE THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH AS TO APPROPRIATE
AMENDMENTS HERETO.


14.7.    FILING.  A COPY OF THIS AGREEMENT AND OF ALL AMENDMENTS THERETO SHALL
BE FILED AT THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY WITH THE CORPORATE
SECRETARY OF THE COMPANY.


14.8.    TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME BY A WRITTEN
INSTRUMENT SIGNED BY THE PARTIES HERETO.  UNLESS SOONER TERMINATED IN ACCORDANCE
WITH THE PRECEDING SENTENCE, THIS AGREEMENT (OTHER THAN SECTION 8 HEREOF) SHALL
TERMINATE IN ITS ENTIRETY ON SUCH DATE AS THERE SHALL BE NO REGISTRABLE
SECURITIES OUTSTANDING, PROVIDED, HOWEVER, THAT ANY SHARES OF COMMON STOCK
PREVIOUSLY SUBJECT TO THIS AGREEMENT SHALL NOT BE REGISTRABLE SECURITIES
FOLLOWING THE SALE OF ANY SUCH SHARES IN AN OFFERING REGISTERED PURSUANT TO THIS
AGREEMENT; AND PROVIDED FURTHER THAT A HOLDER SHALL CEASE TO BE A HOLDER UNDER
THIS AGREEMENT FOR ALL PURPOSES IF SUCH HOLDER (I) IS PROVIDED WITH AN OPINION
OF COUNSEL OF THE COMPANY WHICH IS REASONABLY SATISFACTORY TO HOLDER TO THE
EFFECT THAT SUCH HOLDER MAY SELL ALL OF THE REGISTRABLE SECURITIES OWNED BY IT
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND (II) ENTERS INTO AN AGREEMENT
WITH THE COMPANY PURSUANT TO WHICH THE COMPANY AGREES TO REMOVE ALL LEGENDS AND
“STOP TRANSFERS” RELATING TO SUCH REGISTRABLE SECURITIES.


14.9.    ATTORNEYS’ FEES.  IN ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE ANY
PROVISION OF THIS AGREEMENT, OR WHERE ANY PROVISION HEREOF IS VALIDLY ASSERTED
AS A DEFENSE, THE SUCCESSFUL PARTY SHALL BE ENTITLED TO RECOVER REASONABLE
ATTORNEYS’ FEES (INCLUDING ANY FEES INCURRED IN ANY APPEAL) IN ADDITION TO ITS
COSTS AND EXPENSES AND ANY OTHER AVAILABLE REMEDY.


14.10.  NO THIRD PARTY BENEFICIARIES.   NOTHING HEREIN EXPRESSED OR IMPLIED IS
INTENDED TO CONFER UPON ANY PERSON, OTHER THAN THE PARTIES HERETO OR THEIR
RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, ANY RIGHTS, REMEDIES, OBLIGATIONS
OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT, EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT.

19


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date and year first written above.

METRO ONE TELECOMMUNICATIONS, INC.

 

 

 

 

By:

/s/ Gary E. Henry

 

Name:

Gary E. Henry

 

Title:

President and CEO

 

 

 

 

JINGLE NETWORKS, INC.

 

 

 

 

By:

/s/ Scott A. Kliger

 

Name:

Scott A. Kliger

 

Title:

CTO

 

SIGNATURE PAGE TO

REGISTRATION RIGHTS AGREEMENT

20


--------------------------------------------------------------------------------


EXHIBIT A

to Registration

Rights Agreement

AGREEMENT TO BE BOUND
BY THE REGISTRATION RIGHTS AGREEMENT

The undersigned, being the transferee of ______ shares of the common stock, no
par value (the “Registrable Securities”), of Metro One Telecommunications, Inc.,
an Oregon corporation (the “Company”), as a condition to the receipt of such
Registrable Securities, acknowledges that matters pertaining to the registration
of such Registrable Securities is governed by the Registration Rights Agreement
dated as of July 1, 2006, initially among the Company and the Holder referred to
therein (the “Agreement”), and the undersigned hereby (1) acknowledges receipt
of a copy of the Agreement, and (2) agrees to be bound as a Holder by the terms
of the Agreement, as the same has been or may be amended from time to time.

Agreed to this __ day of ______________, 200_.

_________________________________

_________________________________*

_________________________________*

*Include address for notices.

 

A-1


--------------------------------------------------------------------------------